—Judgment unanimously affirmed. Memorandum: Upon remittitur for a de *1093novo determination of the motion of defendant to withdraw his plea of guilty (People v Kellar, 213 AD2d 1063), Supreme Court denied the motion. Defendant now contends that his plea was entered under duress because his attorney misrepresented to him the crime with which he was charged and the length of the sentence he could receive. That argument is raised for the first time on appeal and is therefore unpreserved for our review (see, CPL 470.05 [2]). In any event, it lacks merit. Defendant’s protestations at sentencing are not supported by the record and do not provide a basis for withdrawing the plea (see, People v Williams, 183 AD2d 866, lv denied 80 NY2d 911; People v Latimer, 176 AD2d 350). The record establishes that the plea was knowingly, intelligently and voluntarily made. Thus, the court’s denial of defendant’s motion was a proper exercise of discretion (see, People v Lisbon, 187 AD2d 457, 458). (Resubmission of Appeal from Judgment of Supreme Court, Erie County, Rossetti, J. — Criminal Possession Weapon, 3rd Degree.) Present — Green, J. P., Pine, Fallon, Callahan and Davis, JJ.